Title: To James Madison from Thomas Pollard, 20 March 1789
From: Pollard, Thomas
To: Madison, James


Honble. Sir
Fairfax County Virginia 20th. March 1789.
Not having the pleasure of seeing you at your Election in Spotsylvania, have taken the freedom to address you by Letter altho an intire strainger, to beg your advice or rather information, respecting the Redemption of the Continental Currency that is still remaining in the hands of sundrie persons, particularly in this State, I having a considerable quantity, that I did not fund, agreeable to a Law of Virginia, chose rather to hazard the redemption than to fund it, & as I frequently consulted our particular friend The Honble. Edmd. Pendleton Esqr. on that point he always expected that Whenever the New Congress was established they would take the matter up on some equitable principle, for my particular part was I the only one that was to suffer by it, would not hesitate a moment to commit what I possess to the flames, but when I reflect on sundrie poor people that really parted with their property for that Currency, conceive it must be ruinous to several industruous Citizens of every State. Having Sir, thought & expected that whenever Congress proceeded to business there would be many places of proffit in order to execute the different Laws & Regulations that will be thought necessary, and as I have a Considerable family not less than thirteen Children & only a Small fortune to support them on, must beg leave to offer myself for any office that you and any of my friends & Acquaintance in Congress may think proper to bestow the appointment, for believe me Sir I have from my Youth to this time made something by my pen & having been brought up by The Honble E. Pendleton Esqr. who I must beg leave to refur you, for my particular Charactor should not, His Excellency, Mr. John Page, Mr. Richd. B. Lee and Colo. Wm. Grayson be able to give that Satisfaction as is necessary on such an Occation.
As the Collection of the Potomack district I expect will be desirable & Mr. Lee not having made application for it, Shall always Esteem it as one of the greatest favours to offer me as a Candidate for the appointment, & should I fail there is any other post that you may think desirable will be gladly accept.
Hope that the freedom I have taken may be overlooked & that it was done through a particular desire to support & Educate such a numerous ofspring not altogether at the publick Expence but that the Publick will have it to say should I be so happy as to meet with success that they found one Honest officer. I am Sir with much esteem yr. Obt. Hble servt.
Thos. Pollard
